204 F.2d 688
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JOHN H. BARR MARKETING COMPANY, Respondent.
No. 13465.
United States Court of Appeals Ninth Circuit.
June 2, 1953.

George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, Frederick U. Reel, Marshall J. Seidman, Attorneys, National Labor Relations Board, Washington, D. C., Howard F. LeBaron, Director, NLRB, Los Angeles, Cal., Frederick U. Reel, Attorney, NLRB, Washington, D. C., for petitioner.
Jerman & Jerman, Phoenix, Ariz., for respondent.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board petitions the enforcement of an order against the John H. Barr Marketing Company and has filed its brief in support thereof. The Marketing Company has not replied to the brief and failed to appear at the hearing of the motion. The petition is well founded and the enforcement of its order is granted.